Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4, 6-7, 11-12, 14-23, 26 and 29 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 and 5/13/2021 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Specification
The specification is objected to due to minor informalities:
a).	p. 6 lines 10, 20 and 23-24: “stereo comfort fuse zone 220” shall be “stereo comfort fuse zone 210”.  Numeral 210 is used for “stereo comfort fuse zone” (p. 5 line 30) and numeral 220 is used for “user” (p. 6 line 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 14-15, 17-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (2012/0056992) in view of Tanimura et al. (2006/0050087).

Regarding claim 1, Kuroda teaches a system (e.g., an image generation system;  Kuroda: [0005] L.2) comprising:
a capture device to capture an image of a physical environment (e.g., The augmented reality (AR) technology synthesizes a virtual object with part of the actual environment as additional information. Kuroda: [0003] L.3-5. a captured image acquisition section that acquires a captured image captured by an imaging section; Kuroda: [0006]. In FIG. 1, the imaging section 150 includes a first camera CM1 and a second camera CM2. Kuroda: [0089] L.1-2. Note that the imaging section 150 may include a depth camera and a color image camera. Kuroda: [0089] L.10-11); and 
one or more storage devices storing instructions that are operable, when executed by one or more processors of the system, to cause the one or more processors to (e.g., there is provided a computer-readable information storage medium storing a program that causes a computer to execute the above image generation method. Kuroda: [0015] L.1-4. The function of the processing section 100 may be implemented by hardware such as a processor (e.g., CPU or GPU) or an ASIC (e.g., gate array), or a program. Kuroda: [0097] L.6-9): 
obtain an image of the physical environment as captured by the capture device, identify a visually-demarked region on a surface in the physical environment as depicted in the image (e.g., FIG. 3A shows a placement position determination marker OBM (card) that is an example of a placement position determination photographic object. A pattern (e.g., symbol or character) for determining the type and the like of a virtual object that is caused to appear is drawn on the marker OBM. The marker OBM is captured by the imaging section 150, and an image recognition process is performed on the pattern drawn on the marker OBM. Kuroda: [0124] L.1-8 and Fig. 3A; reproduced below for reference.

    PNG
    media_image1.png
    525
    802
    media_image1.png
    Greyscale

The marker OBM (card) is taken as the visually-demarked region.  See 1_1 below), 
process the image to generate a composite image of the physical environment that includes a depiction of a virtual object, wherein a location of the depiction of the virtual object in the composite image is based on a location of the depiction of the visually-demarked region in the image (e.g., A virtual object OBV (see FIG. 3B) corresponding to the marker OBM is caused to appear based on the results of the image recognition process. Specifically, an image in which an image of the virtual object OBV is synthesized with the image captured by the imaging section 150 is generated. Kuroda: [0124] L.8-13 and Fig. 3B; reproduced below for reference.

    PNG
    media_image2.png
    600
    931
    media_image2.png
    Greyscale

FIGS. 7A to 7D show an example of a series of live-view images captured by the imaging section 150. In FIGS. 7A to 7C, the pattern area (i.e., placement position determination area) of the marker OBM is hidden behind the hand OBH (i.e., object). Therefore, since the image of the pattern area (e.g., character or symbol) of the marker OBM cannot be appropriately recognized, it is difficult to cause an appropriate virtual object to appear. Kuroda: [0137]. In FIG. 7D, the pattern area (i.e., placement position determination area) of the marker OBM is not hidden behind the hand OBH. Therefore, since the image of the pattern area of the marker OBM can be appropriately recognized by utilizing the live-view image shown in FIG. 7D, an appropriate virtual object can be caused to appear. Kuroda: [0138]. See 1_1 below), such that the virtual object is depicted to be within a volume defined according to the visually-demarked region (e.g., A specific example of the hit determination process is described below. In FIG. 9, a hit volume HTV for the virtual object is set based on the depth information about the placement position determination marker OBM, and the hit determination process is performed on the photographic object (e.g., hand OBH) and the virtual object OBV using the hit volume HTV.  Kuroda: [0151] and Fig. 9; reproduced below for reference.

    PNG
    media_image3.png
    651
    999
    media_image3.png
    Greyscale

It is obvious that the hit volume HTV represents the volume of space of the virtual object that hitting the volume corresponds to hitting the virtual object), and 
cause the composite image to be displayed for a user (e.g., The image generation section 120 thus generates an image viewed from the virtual camera (given viewpoint) in the object space.  Kuroda: [0101] L.18-20).
While Kuroda does not explicitly teach, Tanimura teaches:
(1_1). obtain an image of the physical environment as captured by the capture device, identify a visually-demarked region on a surface in the physical environment as depicted in the image (e.g., In FIG. 2, it is assumed that the observer is looking at a desk which is a real object. A signal of the image shot by the video camera 101 is processed by the image input unit 102 and supplied as digital image data to an image compositing unit 107 and marker detecting unit 103.  Tanimura: [0036] L.3-7. The marker detecting unit 103 detects a two-dimensional marker 205 (shown in FIG. 2) in the image supplied from the image input unit 102. The two-dimensional marker is an index whose absolute position in real space is known and which has features (color, shape, pattern, etc.) extractable from the image. Thus, the marker detecting unit 103 detects the two-dimensional marker 205 by searching the image for an area containing the features of the two-dimensional marker 205. Tanimura: [0037]. A viewpoint and orientation calculating unit 104 calculates the three-dimensional position and orientation of the HMD 108 mounted on the head 202 of the observer 201 using marker information (the position, orientation, and area of the marker 205 in the image) detected by the marker detecting unit 103, the positions of the features of the marker 205 in a marker coordinate system, camera parameters of the video camera 101. Details of the viewpoint and orientation calculating unit 104 will be described later. Tanimura: [0038]. The image compositing unit 107 composites an actually-sensed image from the image input unit 102 with a CG image (image of a virtual object 206) from the image generating unit 105 and outputs the resulting image to the HMD 108. When the observer 201 looks at the composite image displayed on the HMD 108, it appears as if the virtual object 206 were located on the desk 204.  Tanimura: [0040].  It is obvious that the desk environment of Tanimura is the actual environment of the augmented reality of Kuroda and the surface of desk is the surface on which the marker is placed);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanimura into the teaching of Kuroda so that the interaction of the virtual object on a marker with the user’s hand can be performed on a desk.

Regarding claim 2, the combined teaching of Kuroda and Tanimura teaches the system of claim 1, wherein the instructions are further to obtain data representing a virtual container object that represents the volume defined according to the visually-demarked region (e.g., In FIG. 7D, the pattern area (i.e., placement position determination area) of the marker OBM is not hidden behind the hand OBH. Therefore, since the image of the pattern area of the marker OBM can be appropriately recognized by utilizing the live-view image shown in FIG. 7D, an appropriate virtual object can be caused to appear. Kuroda: [0138]. In FIG. 9, a hit volume HTV for the virtual object is set based on the depth information about the placement position determination marker OBM, and the hit determination process is performed on the photographic object (e.g., hand OBH) and the virtual object OBV using the hit volume HTV.  Kuroda: [0151] L.2-7 and Fig. 9), and to generate the composite image using the obtained data (e.g., A virtual object OBV (see FIG. 3B) corresponding to the marker OBM is caused to appear based on the results of the image recognition process. Specifically, an image in which an image of the virtual object OBV is synthesized with the image captured by the imaging section 150 is generated. Kuroda: [0124] L.8-13 and Fig. 3B). 

Regarding claim 3, the combined teaching of Kuroda and Tanimura teaches the system of claim 2, wherein the obtained data comprises data identifying a location and orientation of the virtual container object in the physical environment, wherein the location and orientation of the virtual container object depends on a location and orientation of the visually-demarked region in the physical environment (e.g., A viewpoint and orientation calculating unit 104 calculates the three-dimensional position and orientation of the HMD 108 mounted on the head 202 of the observer 201 using marker information (the position, orientation, and area of the marker 205 in the image) detected by the marker detecting unit 103, the positions of the features of the marker 205 in a marker coordinate system, camera parameters of the video camera 101. Details of the viewpoint and orientation calculating unit 104 will be described later. Tanimura: [0038]. The image compositing unit 107 composites an actually-sensed image from the image input unit 102 with a CG image (image of a virtual object 206) from the image generating unit 105 and outputs the resulting image to the HMD 108. When the observer 201 looks at the composite image displayed on the HMD 108, it appears as if the virtual object 206 were located on the desk 204.  Tanimura: [0040]. Using the transformation matrix calculated by the viewpoint and orientation calculating unit 1002, the image generating unit 105 generates a virtual object image based on a three dimensional model defined in the global coordinate system and stored in a virtual space database 1003.  Tanimura: [0124] L.7-12.  It would have been obvious to combine the teaching of Tanimura into the teaching of Kuroda so that the interaction of the virtual object on a marker with the user’s hand can be performed on a desk). 

Regarding claim 4, the combined teaching of Kuroda and Tanimura teaches the system of claim 3, wherein a perimeter of a projection of the virtual container object onto the surface in the physical environment matches a perimeter of the visually-demarked region (e.g., The size and the shape of the hit volume HTV may be set corresponding to the size and the shape of the virtual object OBV that appears corresponding to the pattern of the marker OBM, for example. For example, the size of the hit volume HTV may be increased when causing a large virtual object OBV to appear, and may be decreased when causing a small virtual object OBV to appear. Kuroda: [0152] L.4-11).

Regarding claim 11,  the combined teaching of Kuroda and Tanimura teaches the system of claim 1, wherein the physically visually-demarked region is visually contrasted from another region of the surface (e.g., FIG. 3A shows a placement position determination marker OBM (card) that is an example of a placement position determination photographic object. A pattern (e.g., symbol or character) for determining the type and the like of a virtual object that is caused to appear is drawn on the marker OBM.  Kuroda: [0124] L.1-6. The two-dimensional marker is a square marker consisting of an identification pattern 501 in a black frame. In this embodiment, markers are identified by template matching. Thus, any symbol can be used as the identification pattern in the center as long as it allows orientation (up, down, left, right) of the marker to be identified.   Tanimura: [0073]), elevated above another region of the surface, or delineated within the surface by a physically visible outline (e.g., FIG. 3A shows a placement position determination marker OBM (card) that is an example of a placement position determination photographic object. A pattern (e.g., symbol or character) for determining the type and the like of a virtual object that is caused to appear is drawn on the marker OBM.  Kuroda: [0124] L.1-6. The two-dimensional marker is a square marker consisting of an identification pattern 501 in a black frame. In this embodiment, markers are identified by template matching. Thus, any symbol can be used as the identification pattern in the center as long as it allows orientation (up, down, left, right) of the marker to be identified.   Tanimura: [0073]). 

Regarding claim 14,	 the combined teaching of Kuroda and Tanimura teaches the system of claim 1, wherein the instructions to identify the depiction of a visually-demarked region in the image include instructions to: 
identify first data that characterizes a location and orientation of the capture device within the physical environment (e.g., An image compositing apparatus according to a second embodiment involves installing a position and orientation sensor, acquiring position and orientation information in a global coordinate system on the head of the observer based on measurement values from the actually installed position and orientation sensor,  Tanimura: [0121] L.1-6); 
identify second data that characterizes a location and orientation of the visually-demarked region within the physical environment (e.g., marker information (the position, orientation, and area of the marker 205 in the image) detected by the marker detecting unit 103,  Tanimura: [0038] L.4-6); and 
identify, based on the first data and the second data, the depiction of the visually-demarked region in the image (e.g.,  A technique has been proposed which corrects position and orientation information of an observer by using an objective camera in addition to a position and orientation sensor. Tanimura: [0138] L.1-4. Based on relationship between marker positions in photographic images and marker positions in the marker coordinate system, a transformation matrix T.sub.cm which defines a transformation from the marker coordinate system to a camera coordinate system is determined dynamically. A three-dimensional model of the sensor's measurable range defined in the marker coordinate system is transformed based on a transformation matrix Tsc prepared in advance defining a transformation from the camera coordinate system to an HMD screen coordinate system as well as on the transformation matrix Tcm, and consequently the virtual object 206 is displayed on the HMD screen.  Tanimura: [0057]).

Regarding claim 15, the combined teaching of Kuroda and Tanimura teaches the system of claim 14, wherein the second data is received from one or more sensors proximate to the visually-demarked region (e.g., The marker detecting unit 103 detects a two-dimensional marker 205 (shown in FIG. 2) in the image supplied from the image input unit 102. The two-dimensional marker is an index whose absolute position in real space is known and which has features (color, shape, pattern, etc.) extractable from the image. Thus, the marker detecting unit 103 detects the two-dimensional marker 205 by searching the image for an area containing the features of the two-dimensional marker 205.  Tanimura: [0037]. A viewpoint and orientation calculating unit 104 calculates the three-dimensional position and orientation of the HMD 108 mounted on the head 202 of the observer 201 using marker information (the position, orientation, and area of the marker 205 in the image) detected by the marker detecting unit 103, the positions of the features of the marker 205 in a marker coordinate system, camera parameters of the video camera 101. Details of the viewpoint and orientation calculating unit 104 will be described later. Tanimura: [0038]).

Regarding claim 17, the claim is a system claim of combination of system claims 1, 14 and 15.  The claim is rejected under combination of rationale of claims 1, 14 and 15.
Claim 17 further recites: a display device that includes a transparent screen through which a user can view a physical environment (e.g., augmented reality (AR) technology has attracted attention as technology that adds information to the real world using a computer. The augmented reality (AR) technology synthesizes a virtual object with part of the actual environment as additional information. Kuroda: [0003] L.1-5. The state of the real world in which a marker is disposed is captured using an imaging section, a given pattern being drawn on the marker. The position of the marker within the image captured by the imaging section is presumed, and an image recognition process is performed on the marker. A virtual object corresponding to the pattern of the marker is superimposed at the presumed position, and the resulting synthetic image is displayed.  Kuroda: [0003] L.7-15).

Regarding claims 18-20 and 26, the claims are directly or indirectly dependent from claim 17 and they are similar in scope to claims 2-4 and 11 respectively that are directly or indirectly dependent from claim 1 and they are rejected under similar rationale as claims 2-4 and 11 respectively.


Claims 6-7, 12, 16, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Tanimura as applied to claim 1 (17) and further in view of Norris et al. (2019/0370994; IDS).

Regarding claims 6, the combined teaching of Kuroda and Tanimura teaches the system of claim 1, wherein the visually-demarked region is a first visually-demarked region, and the instructions are further to cause the one or more processors to: 
identify a user input that characterizes an interaction of the user with a second visually-demarked region (see 6_1 below); and 
update, in response to the user input, the depiction of the virtual object in the composite image (see 6_2 below).
While the combined teaching of Kuroda and Tanimura does not explicitly teach, Norris teaches:
(6_1). identify a user input that characterizes an interaction of the user with a second visually-demarked region (e.g., the device 120 presents AR/VR content to the user 121 while the user 121 is virtually and/or physically present within the scene 101. In some implementations, the device 120 is configured to present AR content and to enable video and/or image pass-through of the scene 101 (e.g., the device 120 corresponds to an AR-enabled mobile phone or tablet). Norris: [0044] L.1-7);
(6_2). update, in response to the user input, the depiction of the virtual object in the composite image (e.g., In some implementations, the device 120 is configured to present AR content and to enable optical see-through of the scene 101 (e.g., the device 120 corresponds to an AR-enabled glasses). In some implementations, while presenting a virtual reality (VR) content, the device 120 is configured to present VR content and to optionally enable video pass-through of the scene 101 (e.g., the device 120 corresponds to a VR-enabled HMD).  Norris: [0044] L.7-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Norris into the combined teaching of Kuroda and Tanimura so as to enhance user experience and integration with other applications are because AR/VR content can be accurately mapped to real-world features during the compositing process used to generate the AR/VR image data that are ultimately displayed to a user (Norris: [0003] L.15-19).

Regarding claim 7, the combined teaching of Kuroda, Tanimura and Norris teaches the system of claim 6, wherein the second visually-demarked region includes a depiction of a second virtual object that is a user interface virtual object (e.g., In some implementations, the AR content identifies important points on the plane, such as the midpoint of a wall. In some implementations, the AR content includes content within the first and/or second planes (e.g., AR content 1390 in FIG. 13D). Norris: [0190] L.12-16.  It is obvious to combine the teaching of Norris into the combined teaching of Kuroda and Tanimura so as to enhance the user experience and integration with other applications). 

Regarding claim 12, the combined teaching of Kuroda and Tanimura teaches the system of claim 1, wherein the instructions to identify the depiction of the visually-demarked region in the image include instructions to process the image based on a machine learning model (e.g., an image recognition process (program: instructions) is performed on the pattern drawn on the marker OBM; Kuroda: [0124] L.7-8; see 12_1 below).
While the combined teaching of Kuroda and Tanimura does not explicitly teach, Norris teaches:
(12_1). the instructions to identify the depiction of the visually-demarked region in the image include instructions to process the image based on a machine learning model (e.g., In order to identify a feature (e.g., the edge 155) of an object (e.g., table 110), the device 120 obtains pixel characterization vectors for at least a subset of pixels in the first pass-through image data. Pixel characterization vectors provide an object and/or feature classification for pixels in pass-through image data. In some implementations, the pixel characterization vectors are obtained from a pixel labeler (e.g., a machine learning system), such as a neural-network (e.g., deep-learning neural network). In some implementations, the pixel characterization vectors include one or more labels, such as one or more primary labels corresponding to objects and one or more sub-labels corresponding to features. In some implementations, identifying the feature of the object within the first pass-through image data includes identifying one or more pixels associated with the feature.  Norris: [0050].  Identification of marker patterns of Kuroda is performed with machine learning system (neural-network)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Norris into the combined teaching of Kuroda and Tanimura so that identification of marker pattern is performed efficiently with machine learning system.

Regarding claim 16, the claim is similar in scope to claim 6 and it is rejected under similar rationale as claim 6.
Claim 16 further recites: a second user input (e.g., The housing 10 and a housing 20 of the game device are rotatably provided. A direction key 12, an analog stick 14, and operation buttons 16 are provided on the housing 10.  Kuroda: [0123] L.1-3).

Regarding claim 21, the claim is dependent from claim 17 and it is similar in scope to claim 6.  The claim is rejected under similar rationale as claim 6.

Regarding claim 29, the claim is similar in scope to claim 16 and it is rejected under similar rationale as claim 16.

Allowable Subject Matter
Claim 22 and 23 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 22:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
generate a rendering of includes a rendering of a second virtual object that is a user interface virtual object; and  
provide the rendering of the second virtual object to the display device for displaying the second virtual object on the transparent screen such that the second virtual object is superimposed in the view of the physical environment of the user to be within or proximate to the second visually-demarked region.
as recited in claim 22.

Regarding claim 23, the claim is dependent of claim 22 and it is objected under similar rationale as claim 22.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Baseley (2010/0045869) teaches that “An entertainment device for combining virtual images with real images captured by a video camera so as to generate augmented reality images. The device comprises receiving means operable to receive a sequence of video images from the video camera via a communications link. The device further comprises detecting means operable to detect an augmented reality marker within the received video images, and processing means operable to generate a virtual image plane in dependence upon the detection of the augmented reality marker by the detecting means. The virtual image plane is arranged to be substantially coplanar with a real surface upon which the augmented reality marker is placed so that virtual images may be generated with respect to the real surface. The processing means is operable to generate the virtual image plane within the captured video images such that the virtual image plane is defined with respect to the detected augmented reality marker, and the virtual image plane has an area which is greater than an area which corresponds to the augmented reality marker.” (Baseley: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611